Per Curiam,
At the audit of the account of the executors of Frederick Backhaus, deceased, E. W. Eisler, the appellant, as an alleged assignee of George Backhaus, a son of the decedent, made claim to a portion of the moneys in the hands of the accountants. He based his claim upon an agreement made with him by the son, contending 'that it was an equitable assignment of the son’s interest in the fund for distribution. The auditing judge disallowed the claim, on the ground that the agreement which the appellant had procured from the appellee for a sale of Ms interest in the coal lands belonging to the estate of his father was for a grossly inadequate price; that appellant had assumed confidential relations to the appellee and obtained the agreement or contract from him by surprising him and concealing material facts not known to him. In short, it was found that the enforcement of the agreement against the appellee would, under the testimony taken, be most inequitable. The facts found by the auditing judge were approved by the court in banc, and, as we have not been persuaded that they ought to be determined, this appeal is dismissed, at the cost of the appellant.